86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry Lee McCLAIN, Plaintiff-Appellant,v.DEPARTMENT OF THE NAVY;  J.T. Galbreath, PNC, BYDIR, OIC,Dispersing Officer, Defendants-Appellees.
No. 95-8566.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 31, 1996.

W.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Graham C. Mullen, District Judge.  (CA-95-415-3-MU)
Terry Lee McClain, Appellant Pro Se.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   However, we affirm the district court's dismissal under 28 U.S.C. § 1915(d) (1988) on the grounds that Appellant's complaint, filed ten years after the cause of action had accrued, is time-barred.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED